Title: To James Madison from William Bradford, 17 October 1774
From: Bradford, William
To: Madison, James



Dear Sir,
Philada. October 17th 1774.

My silence has been long & perhaps you will tell me unkind; but I plead your release from strict pu[n]ctuality in bar to any reproofs of that sort: And do not think that I plead this because I [have] no better plea: but because It would take up more time than I can spare to tell you all the causes of my silence: yet they may be comprehended in two word[s] Sickness & Business. But tho they prevented me from writing to you they could not prevent me thinking frequently and tenderly on You; for beleive me, whether sick or well, busy or at liesure, I am most sincerely yours.
The Congress have sate much longer than was expected & have not yet adjourned, but it is expected they will do so in a few days. Their proceedings are a profound secret & the doors open to no one; so that were you here as you wish[ed] your curiosity would be but poorly gratified in that respect; yet there is so great a concourse of gentlemen from all parts of the Continent that you would have an opportunity of forming some very valuable & agreeable connections & amply recompensing yourself for your disappointment with regard to the hearing the debates of Congress. Philadelphia has become another Cairo; with this difference that the one is a city swarming with Merchants the other with politicians & Statesmen. The Congress sits in the Carpenter’s Hall in one room of which the City Library is kept & of which the Librarian tells me the Gentlemen make great & constant use. By which we may conjecture that their measures will be wisely plan’d since they debate on them like philosophers; for by what I was told Vattel, Barlemaqui Locke & Montesquie[u] seem to be the standar[d]s to which they refer either when settling the rights of the Colonies or when a dispute arises on the Justice or propriety of a measure. Whether these dispute[s] shall be published at large; or the resolves with the reasons of them; or only the resolves by themselves I cannot pretend to say: Be that as it will, when they are published you shall have them by the earliest opportunity. A Gentleman of my acquaintances goes next week to Fredericksburg & I will send you by him some of the political phamphlets with which our city is filled; but which you may not have seen. I have been able to read but few of them & that with no great attention: I believe however some of them are worthy your perusal. I send you, now, a poem on divine revelation which Mr. Breckenridge spoke at Commencement & has published. He desired me to do so & requested you to recommend it to your friends if you think it has any merit in order to assist the sale that the printer may not be a loser by him. I am afraid he has published it at an improper time; the political storm is too high for the soft still voice of the muse to be list[e]ned to; & indeed this does not seem the proper time for poetry unless it be such as Tyrtaeus wrote. I am glad however that our friend seems determined that these blossoms of Genius shall not “waste their sweetness in the desert air.” It will encour[a]ge him to make still greater attempts & tutor him to heights he would once have trembled at. If I may be allowed to judge he appears to have rather a strong and masculine Genius than a just & delicate taste: Imagination is his province. The consequence of this will be that his writings tho’ enriched with many original beauties will be obscured with Faults which even a moderate Genius would have avoided. Perhaps the pun on the word Tartarean in this poem will justify the latter part of this remark. But where is the man that ever bestrode pegasus and did not sometimes get a fall.
I went yesterday to hear our classmate McCorkle predicate: & I assure you his sermon was very orthodox: The point he chiefly Laboured to prove was “that the Laws of God were superior in wisdom to the Laws of men”; & I think his arguments on this part were in a gr[e]at measure unanswerable; the rest had a great deal of chronology but very little instruction in it. However he is better than many that I have heard. Duffield & Lewis Wilson are chosen tutors at College: I am somewhat surprised at the Latter’s accepting so troublesom[e] & so ungrateful a task.
How came you to direct my letter to Mr Ervin & his to me when you wrote last: you must have been as absent as the Menalcas of Bruyere. ’Tis the first time I have been honoured with the title of “reverend.” Should you & I ever write treason you must be more careful to whom you direct what you write. I hope you are so of your billet-doux.
There is no news at present: when the Congress breaks up you shall hear from me again.
I am &c
W Bradford jun

P S. If you have any friends in Baltimore to whom I could direct the Pamphlets etc.[?] I wish to send you, I could oblige you often in that way.

W.B.
